Pee. Curiam,
It is stated in appellant’s history of the case that on the day first appointed for hearing his application, he appeared in court with his witnesses, but in consequence of a remonstrance having been filed only three days before, setting forth that his house “ was not necessary for the accommodation of the public,” the hearing was postponed for a week. At that time he again appeared with his witnesses and a hearing was accorded him and the remonstrants. There was nothing irregular or improper in this. It is a mistake to suppose that the postponement to the day fixed for hearing applications to which remonstrances were filed, etc., was such a violation, by the court, of its own rule No. 137 as would justify us in sustaining the first assignment of error. While the act of June 9, 1891, requires the court to fix a time for hearing applications for licenses, “ at which time all persons applying or making objections to applications for licenses may be heard by evidence, petition, remonstrance or counsel,” it by no means follows that, for the convenience of parties interested either as applicants or remonstrants, or for *646the convenience of the court itself, the hearing may not be adjourned to a subsequent day. There is nothing whatever to indicate that the postponement in question was either arbitrary or for an improper purpose. The remonstrants had as much right, under the law, to be heard as the appellant himself. Both parties were heard, and in due time the court announced its decision. In the absence of anything tending to show the contrary, we múst assume that the court’s decree is in accordance with the evidence. It matters not that the number of petitioners and others, in favor of appellant’s application, greatly exceeded the number opposed thereto. It is the quality rather than the quantity of testimony that often does and should prevail.
The assignments of error are not sustained. Decree affirmed and appeal dismissed with costs to be paid by appellant.